Dear Judge Gaudin:
You have requested an opinion from the Attorney General regarding the purposes for which fees collected by the Fifth Circuit Court of Appeal ("Court") pursuant to R.S. 13:352 may be used. You specifically ask whether fees generated by said statute may be used to purchase a decorative sculpture or statue to be placed in a park-like entrance to the new courthouse which will hopefully be completed in early 1998.
As you note, R.S. 13:352(C) provides:
        "C. From the fees collected by each clerk, he shall pay the premiums on the fidelity bonds required under R.S. 13:351. The balance shall be retained and may be expended for the purchase of stationery, books, furniture, equipment, and other expenses in the operation of the court and the Clerk's office, as directed by the court." (Emphasis added.)
It is the opinion of this office that, should the Court so direct, revenues generated from the fees collected pursuant to R.S. 13:352 may be expended for the purchase of a statue or sculpture to be placed in the entrance of the new courthouse building.
Should you have any additional questions concerning this matter, please do not hesitate to contact me. With kindest regards, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                               By:  ROBERT  E. HARROUN, III
Assistant Attorney General
RPI/Rob, III/cla